   Case: 1:19-cv-06734 Document #: 256 Filed: 02/05/20 Page 1 of 5 PageID #:1608




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                                 CIVIL ACTION NO.
 IN RE DELTA DENTAL ANTITRUST LITIGATION
                                                                 1:19-cv-06734




                       DEFENDANTS’ NOTICE OF RELATED CASE

       Pursuant to the Initial Case Management Order (“CMO”) entered by the Court on

November 25, 2019 (Dkt. 95), Defendants, through their undersigned counsel, hereby submit this

Notice of Related Case.

       On February 3, 2020, the following case was filed in the U.S. District Court for the

Northern District of Illinois: Endodontics of New Mexico v. Delta Dental Insurance Co., et al.,

Case No. 1:20-cv-00798 (“Endodontics”). The plaintiffs in the Endodontics case are represented

by Katrina Carroll of Carlson Lynch LLP and Eric Cramer, Patrick Madden, Richard Schwartz,

and Joshua Ripley of Berger Montague PC. The case is currently assigned to Judge John Z. Lee.

A true and correct copy of the Complaint is attached hereto as Exhibit A.

       The Endodontics Complaint alleges substantially overlapping claims as those brought in

the consolidated In re Delta Dental cases. Like the complaints that have been consolidated before

this Court, the Endodontics Complaint alleges antitrust violations based on claims of “market

allocation,” see Compl. (Ex. A) ¶¶ 79-94, and it purports to bring the case as a putative class action

on behalf of “[a]ll Delta Dental Providers, not owned or employed by any of the Defendants, that

provided dental goods or services to a Delta Dental insured pursuant to a Delta Dental insurance

policy within the United States,” id. ¶ 112. Furthermore, the Endodontics Complaint names the

same Defendants as the consolidated complaint.
   Case: 1:19-cv-06734 Document #: 256 Filed: 02/05/20 Page 2 of 5 PageID #:1609




        Under the CMO, the consolidated complaint filed with this Court “shall serve as the

operative class action complaint, and the Defendants shall not be required to answer or otherwise

respond to any other class action complaint filed to date or transferred into this Court.” See CMO

(Dkt. 95), ¶ 18. Accordingly, pursuant to the CMO, we hereby notify the Court and Plaintiffs of

this related case and respectfully request the Endodontics Complaint to be consolidated with the

instant action.

Dated: February 5, 2020                              Respectfully submitted,

 /s/ Kathy L. Osborn                                  /s/ Britt M. Miller
 Kathy L. Osborn                                      Britt M. Miller
 Ryan M. Hurley                                       Daniel K. Storino
 Anna Marie Behrmann                                  MAYER BROWN LLP
 FAEGRE DRINKER BIDDLE & REATH LLP                    71 South Wacker Drive
 300 N. Meridian St., Suite 2500                      Chicago, IL 60606
 Indianapolis, IN 46204                               (312) 782-0600
 (317) 237-8261                                       bmiller@mayerbrown.com
 kathy.osborn@faegredrinker.com                       dstorino@mayerbrown.com
 ryan.hurley@faegredrinker.com
 anna.behrmann@faegredrinker.com                      Mark W. Ryan
                                                      MAYER BROWN LLP
 Colby Anne Kingsbury                                 1999 K Street NW
 FAEGRE DRINKER BIDDLE & REATH LLP                    Washington, DC 20006
 311 S. Wacker Dr., #4400                             (202) 263-3000
 Chicago, IL 60606                                    mryan@mayerbrown.com
 (312) 212-6573
 colby.kingsbury@faegredrinker.com                    Counsel for Defendants Delta Dental Plans
                                                      Association, DeltaUSA, Delta Dental of
 Jeffrey S. Roberts                                   Connecticut Inc., Delta Dental Plan of
 Joshua P. Mahoney                                    Idaho, Inc. d/b/a Delta Dental of Idaho,
 FAEGRE DRINKER BIDDLE & REATH LLP                    Dental Service of Massachusetts, Inc. d/b/a
 1144 15th Street, Suite 3400                         Delta Dental of Massachusetts, Delta
 Denver, CO 80203                                     Dental of Missouri, Delta Dental of New
 (303) 607-3500                                       Jersey, Inc., Oregon Dental Service d/b/a
 jeff.roberts@faegredrinker.com                       Delta Dental of Oregon, Delta Dental of
 joshua.mahoney@faegredrinker.com                     South Dakota, Delta Dental of Washington,
                                                      and Delta Dental Plan of Wyoming d/b/a
 Counsel for Defendants Delta Plan of Arkansas,       Delta Dental of Wyoming
 Inc., Delta Dental of Indiana, Inc., Delta Dental
 of Kentucky, Inc., Delta Dental Plan of Michigan,
 Inc., Delta Dental Plan of New Mexico, Inc.,

                                                2
  Case: 1:19-cv-06734 Document #: 256 Filed: 02/05/20 Page 3 of 5 PageID #:1610




Delta Dental of North Carolina, Delta Dental        /s/ Howard Ullman
Plan of Ohio, Inc., and Delta Dental of Tennessee   Stephen V. Bomse
                                                    Russell P. Cohen
                                                    Howard Ullman
/s/ Benjamin W. Hulse                               Nicole Gelsomini
Jerry W. Blackwell                                  ORRICK HERRINGTON & SUTCLIFFE LLP
Benjamin W. Hulse                                   The Orrick Building
Gerardo Alcazar                                     405 Howard Street
BLACKWELL BURKE P.A.                                San Francisco, CA 94105
431 South Seventh Street                            415-773-5700
Suite 2500                                          sbomse@orrick.com
Minneapolis, MN 55415                               rcohen@orrick.com
612-343-3200                                        hullman@orrick.com
blackwell@blackwellburke.com
bhulse@blackwellburke.com                           Emily Luken
galcazar@blackwellburke.com                         ORRICK HERRINGTON & SUTCLIFFE LLP
                                                    Columbia Center
Lori Swanson                                        1152 15th Street, N.W.
Mike Hatch                                          Washington, D.C. 20005
SWANSON HATCH, P.A.                                 202-339-8400
431 South 7th Street                                eluken@orrick.com
Suite 2545
Minneapolis, MN 55415                               Brian Joseph Murray
612-315-3037                                        Timothy D. Elliot
lswanson@swansonhatch.com                           RATHJE WOODWARD LLC
mhatch@swansonhatch.com                             300 E. Roosevelt Road
                                                    Suite 300
Counsel for Defendants Delta Dental of              630-668-8500
Minnesota and Delta Dental of Nebraska              Wheaton, IL 60187
                                                    bmurray@rathjewoodward.com
                                                    telliott@rathjewoodward.com
/s/ David E. Dahlquist
David E. Dahlquist                                  Counsel for Defendants Delta Dental
WINSTON & STRAWN LLP                                Insurance Company, Delta Dental of
35 W. Wacker Drive                                  California, Delta Dental of Delaware, Delta
Chicago, IL 60601-9703                              Dental of the District of Columbia, Delta
312-558-5600                                        Dental of New York, Delta Dental of
ddahlquist@winston.com                              Pennsylvania, Delta Dental of Puerto Rico,
                                                    and Delta Dental of West Virginia
Counsel for Defendants Arizona Dental Insurance
Service, Inc. d/b/a Delta Dental of Arizona,
Hawaii Dental Service, Delta Dental of Iowa,        /s/ Scott D. Stein
Delta Dental of Kansas Inc., Maine Dental           Scott D. Stein
Service Corporation d/b/a Delta Dental Plan of      Colleen M. Kenney
Maine, Delta Dental Plan of New Hampshire,          SIDLEY AUSTIN LLP
Inc., Delta Dental Plan of Oklahoma, Delta          One South Dearborn Street

                                              3
  Case: 1:19-cv-06734 Document #: 256 Filed: 02/05/20 Page 4 of 5 PageID #:1611




Dental of Rhode Island, and Delta Dental Plan of   Chicago, IL 60603
Vermont, Inc.                                      (312) 853-7000
                                                   sstein@sidley.com
/s/ Allison W. Reimann                             ckenney@sidley.com
Allison W. Reimann
Kevin O‘Connor                                     Counsel for Defendants Colorado Dental
GODFREY & KAHN, S.C.                               Service, Inc. d/b/a Delta Dental of
One East Main Street                               Colorado, Delta Dental of Illinois, and
Suite 500                                          Delta Dental of Virginia
Madison, WI 53703
608-257-3911
areimann@gklaw.com
koconnor@gklaw.com

Counsel for Defendant Delta Dental of
Wisconsin, Inc.




                                             4
   Case: 1:19-cv-06734 Document #: 256 Filed: 02/05/20 Page 5 of 5 PageID #:1612




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2020, I caused a true and correct copy of the foregoing

DEFENDANTS’ NOTICE OF RELATED CASE to be filed with the Clerk of the United States

District Court for the Northern District of Illinois, Eastern Division, using the electronic case filing

system of the Court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.



                                                               /s/ Britt M. Miller
                                                               Britt M. Miller
